Citation Nr: 1411223	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for flat feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1956 to January 1959, from March 1959 to April 1962, and from May 1962 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board notes that the Veteran lives abroad and that the Pittsburgh RO certified this case to the Board.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In this case, the Veteran has not been afforded a VA examination in connection with his claim.  A review of the claims file shows that a December 1956 enlistment examination, a November 1958 separation examination, and a March 1962 separation examination all show normal feet and lower extremities, but a March 1959 enlistment examination noted asymptomatic pes planus.  In addition, the post-service treatment records indicate that he currently has flat feet.  Therefore, the case must be remanded for a VA examination and medical opinion to determine the nature and etiology of any current flat feet.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for flat feet.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current foot disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current foot disorders.  For any diagnosis other than pes planus, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related thereto, including any symptomatology in service.  

Regarding pes planus, the examiner should address each of the Veteran's separate periods of service.  

a. The examiner should state whether it is at least as likely as not that pes planus manifested in the Veteran's first period of service from December 1956 to January 1959 or is otherwise causally or etiologically related thereto, including any symptomatology in this period of service.  

b. The examiner should state whether it is at least as likely as not that the asymptomatic pes planus noted on his March 1959 enlistment examination worsened in severity during his second period of service from March 1959 to April 1962.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder, or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

c. The examiner should state whether the Veteran's pes planus clearly and unmistakably preexisted his third period of service from May 1962 to April 1977.  

i. If so, he or she should state whether the pes planus worsened in severity during that third period of service from May 1962 to April 1977.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.

ii. If it did not clearly and unmistakably preexist this last period of service, he or she should state whether it is at least as likely as not that the pes planus manifested in the Veteran's third period of service from May 1962 to April 1977 or is otherwise causally or etiologically related thereto.  

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  When the development requested has been completed, the RO/AMC should review the case on the basis of additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

